Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pilaar (US7992678) in view of Heid (US20070151796).
With respect to claim 1 PIlaar discloses (see figure 11a) an acoustic barrier assembly, comprising:
An acoustic barrier assembly comprising:
A first wall being gas impermeable (shown as top in the figure);
A second wall being gas impermeable, the second wall disposed opposite the first wall (bottom portion of the air bladder shown opposite the top); 
A periphery wall coupling the first and second wall in a manner that forms a pocket between the first wall and the second wall, the periphery wall being flexible and the pocket being fluid tight (taught as an air bladder, the peripheral walls including the tongue and groove respectively);
A gas disposed in the pocket; the gas having a first molecular weight which is less than the molecular weight of air(helium is taught in column 9 lines 25). 
Pilaar does not disclose a biasing member coupled with both the first and second wall.
Heid discloses the use of a biasing member (spring rods 9a,b,c) in combination with a gas bladder sound absorber.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Heid to use spring rods in conjunction with a gas bladder acoustic attenuator so as to better absorb lower frequencies of sound. 
With respect to claim 2 PIlaar further discloses wherein the first wall and the second wall are each rectilinear ad have  substantially equal dimensions (see figure 1). 
With respect to claim 3 Pilaar further discloses (figure 1) wherein the periphery wall is contiguous with a first periphery of the first wall and a second periphery of the second wall (the bladder is a unitary structure as such this limitation is met).
With respect to claim 4 Pilaar further discloses (see figure 11a) wherein the periphery wall is contiguous with only a portion of a first periphery of the first wall and with only a portion of a second periphery of the second wall such that a first portion of the first wall overhangs the periphery wall to form a first overhang portion and wherein a second portion of the second wall overhangs the periphery wall to form a second over hang portion (see tongue and groove assembly).
With respect to claim 5 as it regards the location of the respective over hangs, as Pilaar discloses various edge shapes including that of a tongue and groove it would have been obvi8osu to select any shape to allow for the interlocking of the panels. This would include the claimed shape of the over hangs being at opposite ends.
With respect to claim 6 Pilaar further discloses wherein the periphery wall comprises a portion of the first wall and a portion of the second wall (as the bladder is unitary this is considered to be met).
With respect to claim 7 Pilaar as modified further disclsoes an acoustic barrier assembly comprising:
	A first wall being gas impermeable and being flexible (see Pilaar the gas bladder is taught to be roll able)l; a second wall being gas impermeable, the second wall disposed opposite the first wall (see figure 11 which shows the wall opposite one another);
A periphery wall coupling the first wall and the second wall in a manner that forms a pocket between the first and second wall, the periphery wall being flexible and the pocket being fluid tight (refer again to the rolling and it being a gas bladder)
A gas (helium if taught by Column 9 Pilaar) disposed in the pocket, the gas having a first molecular weight lower than a second molecular weight of air; and 
An elastic member (see Heid elements 9a,b,c) disposed within the pocket, the elastic member coupled with both the first wall and the second wall and configured to restrain the first wall and the second wall in a manner that inhibits the first wall and the second wall from ballooning spherically in an outward direction (see Heid though the rods are taught as compression springs, since they are connected to the respective walls they will serve also as tension springs).
With respect to claim 8 Pilaar further discloses wherein the second wall is flexible (see rolling of the device).
With respect to claim 9 Heid discloses an inflexible wall (bearing member 3) in conjunction with spring members (9a.b.c) and a flexible top wall (described as a membrane) which encloses a gas. When taken in conjunction with the teachings of Pilaar this resulting structure would provide for more structural integrity in comparison to the flexible and flexible arrangement. Such a structure would need no other structural members. 
With respect to claim 10 Pilaar as modified further discloses further comprising a plurality of the elastic members (9a,b,c) disposed within the pocket, each elastic member of the plurality of elastic members being spaced apart from one another and each elastic member being coupled with both the first wall and the second wall, wherein the plurality of elastic members cooperate to inhibit the first wall and the second wall form ballooning spherically outward (as in above rejection of claim 7 as they are connected to the respective walls they will serve both as compression and tensile springs).
With respect to claims 11 and 12 as the bladders are inflatable, it would be possible for the bladder to be inflated to such a value as that claimed. The selection of such a value would determine the response of the system as it would alter the manner in which the gas within the bladder would be compressed. The spring constant of the system would be known to alter the acoustic response thereof. One could select any value based on the desired output.
With respect to claim 13 As it regards the selection of an elastic material, it would have been an obvious matter to select an elastic material for a gas bladder so as to allow for the device to inflate to the desired internal pressure.
2. Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pilaar (US7992678) in view of Heid (US20070151796) as applied to claim1 above, and further in view of Berbeck (US1972005).
With respect to claim 14 Pilaar as modified by Heid discloses the invention as claimed except for the provision of both the first and second walls as being inflexible. 
Berbeck discloses the use of damping chamber (foam elements) in conjunction with a spring element (see figure 4) to damp sound of various frequencies between inflexible wall (see that the wall is part of an aircraft fuselage).
From this teaching one of oridnayr skill in the art would find it obvious to use the gas bladder and spring structure as taught by the combined teachings of Pilaar and Heid in instances that have any arrangement of flexible and flexible, flexible and inflexible, and inflexible and inflexible first and second walls respectively. It would rpviodie for the damping of the ounds in an effective manner which targets both high and low frequency sounds and thus would be able to be utilized in circumstances of any wall arrangement.
With respect to claim 15 Pilaar as modified by Heid and Berbeck discloses the provision of a plurality of springs (see both Heid and Berbeck) within the gas pocket (see Heid specifically) such that each spring of the plurality of springs being spaced apart from one another and each spring being coupled with both the first wall and the second wall (see Heid) wherein the plurality of springs cooperate to inhibit the first wall and the second wall from approaching one another beyond the predetermined force (see discussion of the compression springs of Heid ,see also the coil springs of Berbeck, this would necessarily be the case).
With respect to claim 16 as it regards the selection of materials while being silent to the use of metal per se, Berbeck being an aircraft fuselage of the era it was published one of ordinary skill would recognize metal as being the material. Further it would have been obvious to use any known material with the desired material properties.
With respect to claims 17 and 18 as the bladders as taught by both Pilaar and Heid are inflatable, it would be possible for the bladder to be inflated to such a value as that claimed. The selection of such a value would determine the response of the system as it would alter the manner in which the gas within the bladder would be compressed. The spring constant of the system would be known to alter the acoustic response thereof. One could select any value based on the desired output.
With respect to claim 19 as it regards the selection of an elastic material, as the bladder is such that it needed to be inflated it would have been obvious to select an elastic material as they are known for such gas bladders, such materials allowing for the control over the inflation pressure without immediate rupture.
With respect to claim 20 as it regards the periphery wall comprising the spring, the peripheral wall of Heid being integrally formed with the top it is such that the peripheral wall also includes a the spring rods. Further it would have been obvious to select any walls to provide the spring mounting so long as it allowed the control of the system in the desired manner. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO2017139411 to Pilaar discloses an enhanced inflatable sound barrier; JP2013216207 discloses an acoustic pneumatic tire; Tanielan (US20120061176) discloses an acoustic metamaterial; and WO2009130685 to Larsen discloses a sound absorbing device and system.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837